FILED

UNITED srArEs DISTRICT CoURT FEB y_ 7 2313

FOR THE DISTRICT OF COLUMBIA . . ,
U|erk, U S t)lstnct & BanKruptcy

(`.ourts tor the District ot Cotumbia

Quincy l\/Iagee, )
Plaintiff, §
v. § Civil Action No. l7-2842 (UNA)
The Walt Disney Company et al., §
Defendants. §
MEMORANDUl\/I OPINION

 

This matter is before the Court on its initial review of plaintift"s pro se complaint and
application for leave to proceed inforch pauperis The Court will grant the informal pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Prc) se litigants must comply with the Federal Rules of Civil Procedure. Jarrel/ v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see A.s'hcr()fl v. [qbal, 556 U.S. 662, 678-79 (2009)‘, C,'iral.s'ky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine ofres_judl`cala applies. Br()wn v. Calz`fémo, 75

F.R.D. 497, 498 (D,D.C. 1977). "A confused and rambling narrative of charges and conclusions

. . . does not comply with the requirements of Rule 8." Cheek.s' v. Forf Myer Constr. Corp.: 7l
F. Supp. 3d 163, 169 (D.D.C. 20l4) (citation and internal quotation marks omitted).

Plaintiff purports to sue the Walt Disney Company and Harvard University. T he
assortment of documents comprising the complaint fails to provide any notice ofa claim and the
basis of federal court jurisdiction Aside from the pleading defect, this action appears to be
brought by “Renaissance Media Productions," Compl. Caption, which, as an ‘“artificial entity, . . .
cannot proceed in federal court without counsel.” Przmte v. Universal Musz'c Group, 484 F.
Supp. 2d 32, 38 (D.D.C. 2007) (citing Rowlcma’ v. Cali/i)rnicl Men `s Colony. 506 U.S. l94, 202
(l 993)). As a result, this case will be dismissed A separate order accompanies this

l\/lemorandum Opinion.

 

DATE: February 2 z 7, 2018 United tates Drstrict Judge